DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 3/4/2021.  As directed by the amendment, claim 12 has been amended; claims 3 and 5, 16-19 have been cancelled. Claims 1, 2, 4, 6-15are pending in this application.  


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 



Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102 AIA 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krajcir US 6381876 (Herein after Krajcir).

Regarding claim 12, Krajcir discloses a protective footwear (as seen in annotated Figure 1 and 11) including an internal metatarsal guard (20, Figure 2) comprising: a sole (12, as best seen in Figure 1); an upper connected to the sole (10, as best seen in Figure 1), the upper including a heel covering region (as seen in annotated Figure 1 and 11), a metatarsal covering region (Col.4, lines 18-23, Col 5, lines 46-55), a toe covering region (14, as seen in annotated Figure 1 and 11), and an ankle covering region (10, as seen in annotated Figure 1 and 11); a metatarsal protector (20) located in the metatarsal covering region (as seen in annotated Figure 1 and 11); wherein the metatarsal protector includes a middle portion (as seen in annotated Figure 1 and 11) that extends over the metatarsals of a wearer's foot connected between an inside lower wing portion that extends over a medial side portion of the wearer's foot (as seen in annotated Figure 1 and 11) and an outside lower wing portion that extends over a lateral side portion of the wearer's foot (as seen in annotated Figure 1 and 11) and wherein the metatarsal protector is molded to include an arched 3U.S. Patent Application No. 15/673,536shaped cross sectional profile (as seen in annotated Figure 1 and 11) with the middle portion being a center portion of the arch (as seen in annotated Figure 1 and 11) and the inside and outside lower wing portions being legs of the arch (as seen in annotated Figure 1 and 11); wherein a lower periphery edge of the inside lower wing portion (as seen in annotated Figure 1 and 11) and the outside lower wing portion is spaced away from the top edge of the sole (as seen in annotated Figure 1 and 11); wherein a rearward periphery edge of the middle portion of the metatarsal protector is located forward of the transition between the metatarsal covering region (as seen in annotated Figure 1 and 11) and the ankle covering region (10, as seen in annotated Figure 1 and 11); and wherein the middle portion includes a maximum thickness that is greater than a thickness of at least periphery portions of the inside and outside lower wing portions (as seen in annotated Figure 7).  

[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    131
    215
    media_image1.png
    Greyscale

[AltContent: textbox (The middle portion includes a maximum thickness that is greater than a thickness of at least periphery portions of the inside and outside lower wing portions.  )]




    PNG
    media_image2.png
    688
    714
    media_image2.png
    Greyscale


                                                                                                                                                                                                       

Regarding claim 15, Krajcir discloses the rearward periphery edge of the metatarsal protector is curved with the inside lower wing portion and outside lower wing portions extending rearward of the middle portion towards the heel region (as best seen in annotated Figures 1, 3 and 5 above). 
Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Krajcir US 6381876 (herein after Krajcir).
Regarding claim 1, Krajcir discloses Protective footwear including an internal metatarsal guard comprising: a sole (12); an upper connected to the sole (as seen in annotated Figures 1 and 5), the upper including a heel covering region (as seen in annotated Figures 1 and 5), a metatarsal covering region (as seen in annotated Figures 1 and 5), and a toe covering region (as seen in annotated Figures 1 and 5); wherein the upper includes an outer layer (as seen in annotated Figures 1 and 5); wherein the metatarsal protector has a molded (Abstract) three dimensional construction that includes an arched shaped cross sectional profile (as seen in annotated Figures 1 and 5), the metatarsal protector including a middle portion (as seen in annotated Figure 7) that extends over the metatarsals of a wearer’s foot connected between an inside lower wing portion that extends over a medial side portion of the wearer’s foot (Col.4, lines 18-23, Col 5, lines 46-55) and an outside lower wing portion that extends over a lateral side portion of the wearer’s foot (as seen in annotated Figures 1 and 5); and wherein the middle portion includes a maximum thickness that is greater than a thickness of at least periphery portions of the inside and outside lower wing portions (as seen in annotated Figure 7).
[AltContent: arrow][AltContent: textbox (Arch shape)][AltContent: arrow][AltContent: textbox (Lower wing)][AltContent: textbox (3 dimensional molded metatarsal protector  )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper wing)]
    PNG
    media_image3.png
    199
    271
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    284
    284
    media_image4.png
    Greyscale


However, Krajcir does not specifically disclose wherein a portion of a lower periphery edge of the inside lower wing portion and a portion of the outside lower wing portion is between 0.125 inches to 1.0 inch from a top edge of the sole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify footwear of Krajcir by constructing the protective footwear having a lower periphery edge of the inside lower wing portion and the outside lower wing portion is between 0.125 to 1.0 inches from a top edge of the sole in order that the guard provides the necessary protection without making the shoe uncomfortable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, the modified protective footwear of the combined references discloses an inner lining wherein the metatarsal protector is sandwiched between the outer layer and the inner lining (Col 5, line 7-20); and wherein the metatarsal protector (as seen in annotated Figure 5) is molded directly to the outer layer (Col 8- lines 34-47, as seen in annotated Figure 1 of Krajcir).

[AltContent: textbox (Middle portion)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Outside lower wing)][AltContent: arrow][AltContent: textbox (Inside lower wing)]
    PNG
    media_image5.png
    149
    262
    media_image5.png
    Greyscale


Regarding claim 4, the modified protective footwear of the combined references discloses a rearward periphery edge of the metatarsal protector is curved with the inside lower wing portion and outside lower wing portion extending rearward of the middle portion towards the heel region (as best seen in annotated Figure 5 of Krajcir)..

[AltContent: textbox (Outside)][AltContent: arrow][AltContent: textbox (The curved inside lower wing portion and outside lower wing portions extending rearward of the middle portion.)][AltContent: textbox (A rearward periphery edge of the metatarsal protector is curved with the inside lower wing portion.)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Inside)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Toe)][AltContent: arrow]
    PNG
    media_image3.png
    199
    271
    media_image3.png
    Greyscale

[AltContent: textbox (Heel)]

Regarding claim 7, the modified protective footwear of the combined references discloses wherein the middle portion of the metatarsal protector includes a front lip portion that extends over a protective toe cap (22, as best seen in Figures 1 and 5 of Krajcir).
Regarding claim 9, the modified protective footwear of the combined references discloses wherein the raised portion includes a plurality of upwardly extending ridges (Col.4, lines 18-23, Col 5, lines 46-55 of Krajcir)..
Regarding claim 10, the modified protective footwear of the combined references discloses wherein the metatarsal protector is constructed of a flexible resilient material (Col 8, lines 37-48 of Krajcir)..
Claims 6, 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krajcir US 6381876 (Herein after Krajcir).

Regarding claim 13, the footwear of the Krajcir discloses all the limitations of claim 11 except Krajcir does not disclose a lower periphery edge of the inside lower wing portion and the outside lower wing portion is between 0.125 inches to 1.0 inches from a top edge of the sole.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify footwear of Krajcir by constructing the protective footwear having a lower periphery edge of the inside lower wing portion and the outside lower wing portion is between 0.125 to 1.0 inches from a top edge of the sole in order that the guard provides the necessary protection without making the shoe uncomfortable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6 and 14, the footwear of Krajcir discloses all the limitations of claim 6 and 14 except Krajcir does not disclose a lower periphery edge of the inside lower wing portion and the outside lower wing portion is between 0.25 inches to 0.5 inches from a top edge of the sole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify footwear of Krajcir by constructing a lower periphery edge of the inside lower wing portion and the outside lower wing portion is between 0.25 inches to 0.5 inches from a top edge of the sole in order that the guard provides the necessary protection without making the shoe uncomfortable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krajcir US 6381876 (Herein after Krajcir) in view of Scharbius US 6631569 (herein after Scharbius).
Regarding claim 8, the footwear of the Krajcir discloses all the limitations of claim 8 except Krajcir does not disclose the outer layer is leather and the raised portion is a debossed area in the leather.  
Scharbius discloses the outer layer is leather and the raised portion is a debossed area in the leather (Col 1, lines 52-65).
The teachings of Krajcir) and the teachings of Scharbius are combinable because they are concerned with the same field of endeavor reinforced protective footwear.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the footwear of Krajcir by constructing the footwear’s outer layer being made of leather as taught by Scharbius in order to provide a more appealing look to the footwear.  The protector being comprised of the same material as the boot would render the protector less visible to the material of the footwear.
Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krajcir US 6381876 (Herein after Krajcir) in view of Covatch US 6618962 (herein after Covatch).
Regarding claim 11, the footwear of the Krajcir discloses all the limitations of claim 11 except Krajcir does not disclose the metatarsal protector has a thickness of between 0.125 inches to 0.5 inches.  
Covatch discloses the metatarsal protector has a thickness of between o.125 inches to 0.5 inches (Col 3, lines 3-6). 
The teachings of Krajcir and the teachings of Covatch are combinable because they are concerned with the same field of endeavor reinforced protective footwear.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the footwear of Krajcir by constructing the protector being between a certain range of thickness as taught by Covatch in order to provide the necessary protection without making the shoe uncomfortable.  

ARGUMENTS

Applicant’s arguments have been fully considered. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

The examiner suggests the applicant contact her to set up an interview to discuss strategies to move prosecution forward.

In response to the applicants arguments that Krajcir is molded in a "flat shape" and subsequently "bent to a saddle shape" and does not disclose the arch shape, the examiner respectfully disagrees.  Kracir teaches a protective device for protective footwear that covers the top of the foot, crossing over the metatarsals (as seen in annotated Figures 1, 11 and 7). 
5 
In response to the applicants arguments that Krajcir teaches that cushioning rather than impact resistance is preferable for maximum flexibility, the examiner respectfully disagrees. While the limitation is functional language, the applicants claim language does not have any language pertaining to the device must “resist” impacts, for that matter, there is no language pertaining to impacts at all. That said the device of Krajcir, would be capable of providing some degree of impact resistance due to the properties of the materials from which it is made (Abstract).

In response to the applicants arguments that Krajcir does not disclose an engineered three-dimensional molded piece having an arched shape cross section with lower wings, the examiner respectfully disagrees.  Krajcir discloses the protector has a molded three dimensional construction (Abstract, as seen in annotated Figures 1, 11 and 7) including a middle portion connected, between an inside lower wing portion and an outside lower wing portion and wherein the metatarsal protectors include an arched shaped cross sectional profile (as seen in annotated Figures 1, 11 and 7).

In response to the applicants arguments that Krajcir does not disclose the claimed thicknesses or the orientation of the rear periphery edge of the middle portion, the examiner respectfully disagrees. Karjcir, Figure 7, discloses the claimed thickness configuration. The middle portion being thicker than the wing portion of the periphery edge (as shown in annotated Figure 7 above). 
In response to the applicants arguments that Krajcir does not disclose "wherein the rearward periphery edge of the metatarsal protector is curved with the inside lower wing portion and outside lower wing portion extending rearward of the middle portion towards the heel region", the examiner respectfully disagrees. As seen in Figure 1, the protector is curved and as shown in the annotated Figure below, the wings extend rearward towards the heel region.
In response to the applicants arguments that Krajcir teaches that its guard is for absorption of the impact and 6U.S. Patent Application No. 15/673,536not to resist impact, the examiner respectfully disagrees. While the limitation is functional language, the applicants claim language does not have any language pertaining to the device must “resist” impacts, for that matter, there is no language pertaining to impacts at all. That said the device of Krajcir, would be capable of providing some degree of impact resistance due to the properties of the materials from which it is made (Abstract).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732


/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732